DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 7/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 9, 15, 22, and cancels claim 14.  All amendments have been fully considered.
Applicant’s amendments to independent claims 1, 15, and 22 are sufficient to overcome the previous rejections under 35 U.S.C. §§ 102–103.  The clarification of the obscured form of the media file required a revised interpretation of the cited referenced in view of the amended claim language.  An additional search was conducted in light of the amendments and a new combination of prior art is presented as the basis for new rejections under 35 U.S.C. § 103, mapped below.

Response to Arguments
Applicant presents arguments regarding independent claims 1, 15, and 22.  All arguments have been fully considered.
The Examiner agrees with Applicant that the previous combination of references fails to cover all of the limitations in the amended claims.  Applicant’s interpretation of the Krivorot reference is no longer appropriate as previously applied.  While the Examiner continues to rely on the Krivorot reference for some limitations, the Examiner introduces a new reference to cover the amended subject matter and avoids reliance on the reference in the manner specifically related to the recited visual distortion subject matter.  The Examiner appreciates Applicant’s arguments related to how the Krivorot reference applies separate obfuscation layers to achieve the obfuscation media.  In response to Applicant’s arguments and amendments, the Examiner has reconsidered how the previous references are combined with the new reference and applied to the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2004/0054893 A1, published Mar. 18, 2004) in view of Kafri (US 4,776,013, issued Oct. 4, 1988).
Regarding claim 1, Ellis discloses: a method for restoring an obscured media file, the method comprising: receiving an obscured form of a media file at a client device (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059.); determining one or more restoration actions required to obtain a restored form of the media file with the client device (system asks the end user for a password and some personal data to access the protected file. Ellis Fig. 3, element 210 and para. 0059.); sensing or measuring an activity with one or more components of the client device (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user.); determining whether the activity corresponds to the one or more restoration actions (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059.); and outputting the restored form of the media file in response to determining that the activity corresponds to the one or more restoration actions (receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).
Ellis does not disclose: wherein the obscured form of the media file comprises a visually distorted form of the media file; obtain a visually restored form of the media file; outputting, by the client device, the visually restored form of the media file.
However, Kafri does disclose: wherein the obscured form of the media file comprises a visually distorted form of the media file (the encoded grid outputted by the encoder from an original optical image. Kafri Figure 4B and 1:22–35 and 4:12–23. The encoded image is distorted from the original image. Kafri Figure 4B.); obtain a visually restored form of the media file; outputting, by the client device, the visually restored form of the media file (the decoder produces the decoded grid, which is a reproduction of the optical image originally transmitted. Kafri Figure 1 and 2:58–3:2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with handling visually obscured media files and obtaining visually restored forms of the media files based upon the teachings of Kafri.  The motivation being to encode two-dimensional patterns and shapes for transmission of pictures in encrypted form. Kafri 1:6–19.
Regarding claim 2, Ellis in view of Kafri discloses the limitations of claim 1, wherein sensing or measuring the activity with the one or more components of the client device comprises sensing or measuring the activity with one or more of a user input, microphone, camera, accelerometer, gyroscope, magnetometer, or global positioning circuitry of the client device (device determines user input when the end user enters the prompted password and personal data. Ellis Fig. 3, element 210 and para. 0059.).
Regarding claim 9, Ellis in view of Kafri discloses the limitations of claim 1, wherein determining the one or more actions required to obtain the visually restored form of the media file comprises receiving one or more actions from a sender device (the rights enforcement monitor 110 will receive usage rights for that password from the access management service 134 and then decrypt and open the file. Ellis Fig. 2 and para. 0059. Kafri discloses the encoding being in the form of a visually distortion of an original image file. Kafri Figure 1 and 2:58–3:2).
Regarding claim 10, Ellis in view of Kafri discloses the limitations of claim 9, wherein receiving the one or more actions comprises: receiving a plurality of actions required to obtain the restored form of the media file; and receiving a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file (the file owner server 120 maintains the ability to change or revoke any or all elements of the end user’s access permissions, at any time and for any file. Ellis para. 0060. The file owner server does this by requiring a plurality of actions such as having the rights enforcement monitor attempt to verify password and user status each time someone opens the file and each time the protected file is opened, requiring the establishment of a secure SSL link with the remote access management server to get the current access status of that user and password. Ellis para. 0060.).
Regarding claim 13, Ellis in view of Kafri discloses the limitations of claim 1, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the restored form of the media file comprises a decrypted form of the media file (the files remains encrypted unless the end user proves authorization to access the decrypted file. Ellis para. 0059.).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Reuss (US 2009/0281809 A1, published Nov. 12, 2009).
Regarding claim 3, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving an audio input of a predetermined word or phrase at the microphone of the client device.
However, Reuss does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving an audio input of a predetermined word or phrase at the microphone of the client device (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.

Claims 4-5, 8 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Kandekar (US 2014/0310805 A1, published Oct. 16, 2014).
Regarding claim 4, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises measuring an amount of rotation or movement corresponding to a predetermined number of steps or a particular activity with at least one of the accelerometer or gyroscope of the client device.
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises measuring an amount of rotation or movement corresponding to a predetermined number of steps or a particular activity with at least one of the accelerometer or gyroscope of the client device (on detecting a password-based authentication situation the system initiates a gesture-based password input mode where the device begins tracking a receiving user inputs such as movement inputs detected via accelerometer. Kandekar para. 0051.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving user movement activity input via an accelerometer for password verification based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural non touch based user interactions such as user verification. Kandekar para. 0004-0005. 
Regarding claim 5, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input: across a length of a touch screen of the client device; or in a particular pattern, shape, or picture with the touch screen of the client device.
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input: across a length of a touch screen of the client device; or in a particular pattern, shape, or picture with the touch screen of the client device (a gesture input area can accurately receive and detect inputs that constitute gestures. Kandekar para. 0064. The gesture input area may prompt free-form gestures or more structured forms. Kandekar para. 0065. Exemplary shapes such as triangle gestures performed by the user’s finger. Kandekar para. 0068.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving user touch gestures for password verification based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural user interactions such as user verification. Kandekar para. 0004-0005.
Regarding claim 8, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises determining that the client device is present at a particular location using the global positioning system circuitry of the client device.
However, Kandekar does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises determining that the client device is present at a particular location using the global positioning system circuitry of the client device (various gesture-password mappings can be put into effect based upon the specific context of the user and device such as the user’s location or device location as determined by a GPS coupled to the device. Kandekar paras. 0093-0095.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with sensing the location of the user or client device determine by GPS data based upon the teachings of Kandekar. The motivation being enable advanced user interactions leveraging device sensors to bridge natural user interactions such as user verification. Kandekar para. 0004-0005.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Chan (US 2016/0019378 A1, published Jan. 21, 2016).
Regarding claim 6, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input with a touch screen of the client device playing a particular game.
However, Chan does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises receiving a manipulation input with a touch screen of the client device playing a particular game (user authentication accomplished by a user being presented with a 3x3 Rubik’s Cube when the user entering a visual password selects certain panels on a certain layer and spin the layer while other layers remain fixed. Chan paras. 0044-0045. Though the test is elementary in skill, one of ordinary skill in the art could interpret this user interaction as a game.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with prompting user for a password in the form of a game based upon the teachings of Chan. The motivation being to implement a security test that a human can easily discern whereas a computer typically cannot Chan para. 0005.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Zhao (US 2017/0076077 A1, published Mar. 16, 2017).
Regarding claim 7, Ellis in view of Kafri discloses the limitations of claim 2. Ellis in view of Kafri does not disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises capturing an image, series of images, or video of at least one of a particular item or activity with the camera of the client device.
However, Zhao does disclose: wherein sensing or measuring the activity with the one or more components of the client device comprises capturing an image, series of images, or video of at least one of a particular item or activity with the camera of the client device (the device camera captures an image of a facial profile of an authorized user of the device and this image is stored with the images of authorized users in the storage. Zhao para. 0022. When the camera captures an image of a user who wants access, the device it is compared with the facial profile provided in the stored database to authorize access. Zhao para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with sensing and capturing image data for user authentication based upon the teachings of Zhao. The motivation being to authenticate users frequently and assist users who are prone to forgetting passwords. Zhao para. 0003.

Claims 15, 22 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Krivorot (US 2014/0201527 A1, issued Jul. 17, 2014).
Regarding claim 11, Ellis in view of Kafri discloses the limitations of claim 1.  Ellis in view of Kafri does not disclose: wherein receiving the obscured form of the media file comprises receiving a distorted thumbnail of an image.
However, Krivorot does disclose: wherein receiving the obscured form of the media file comprises receiving a distorted thumbnail of an image (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para. 0083.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with presenting the media file as a distorted thumbnail image based upon the teachings of Krivorot. The motivation being to fit a depiction of multiple content in a single window with other items. Krivorot para. 0083.
Regarding claim 15, Ellis discloses: a method of sending an obscured media file, the method comprising: receiving a selection of a media file at a user input of a client device (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server what media file is selected.); receiving a selection of a destination client device to receive the media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server where the media file is to be delivered.); and receiving an input at the client device to send information related to the obscured form of the media file, the obscured form of the media file, and data indicating the one or more actions required to restore the obscured form of the media file to the destination client device (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059. Receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).
Ellis does not disclose: receiving an input at the client device to create an obscured form of the media files wherein the obscured form of the original media file comprises a visually distorted form of the original media file (the originating device encoder encodes the image based upon a specifically selected algorithm for the encryption. Kafri 3:50–59. The claim does not indicate what form of input is being received. The encoded image is visually distorted from the original image. Kafri figure 4B.); receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file.
However, Kafri does disclose: receiving an input at the client device to create an obscured form of the media files wherein the obscured form of the original media file comprises a visually distorted form of the original media file (the originating device encoder encodes the image based upon a specifically selected algorithm for the encryption. Kafri 3:50–59. The claim does not indicate what form of input is being received. The encoded image is visually distorted from the original image. Kafri figure 4B.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input at the client device to create a visually obscure form of a media file based upon the teachings of Kafri.  The motivation being to encode two-dimensional patterns and shapes for transmission of pictures in encrypted form. Kafri 1:6–19.
Ellis in view of Kafri does not disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file.
However, Krivorot does disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (user specifies the conditions required for viewing the document prior to sending media content. Krivorot para. 0005.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input regarding the obfuscation of the media file based upon the teachings of Krivorot.  The motivation being to be able for the sender and owner of the electronic content to control the obfuscation remotely. Krivorot para. 0078. 
Regarding claim 17, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 15, wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file; and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file (the file owner server 120 maintains the ability to change or revoke any or all elements of the end user’s access permissions, at any time and for any file. Ellis para. 0060. The file owner server does this by requiring a plurality of actions such as having the rights enforcement monitor attempt to verify password and user status each time someone opens the file and each time the protected file is opened, requiring the establishment of a secure SSL link with the remote access management server to get the current access status of that user and password. Ellis para. 0060.).  
Regarding claim 18, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 15, wherein receiving the input at the client device to create the obscured form of the media file comprises receiving the data indicating the one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user. Ellis para. 0059.).  
Regarding claim 19, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 15, further comprising creating the obscured form of the media file by creating a distorted thumbnail of an image with an algorithm operating on the client device (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para. 0083.).
Regarding claim 21, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 15, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the one or more actions required to restore the obscured form of the media file comprises one or more actions required to decrypt the encrypted form of the media file (the files remains encrypted unless the end user proves authorization to access the decrypted file. Ellis para. 0059.).
Regarding claim 22, Ellis discloses: a non-transitory computer readable medium having instructions stored thereon that, in response to execution by a computing device, cause the computing device to: restore a received encrypted media file by: determining one or more actions required to obtain a restored form of the media file (system asks the end user for a password and some personal data to access the protected file. Ellis Fig. 3, element 210 and para. 0059.); sensing or measuring activity with one or more components (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user.); determining whether the activity corresponds to the one or more actions (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059.); and outputting the restored form of the media file in response to determining that the activity corresponds to the one or more actions (receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.); send an obscured media file by: receiving a selection of the media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server what media file is selected.); receiving a selection of a destination client device to receive the media file (end user downloads the protected file from the file distribution server. Ellis Fig. 3, element 200 and para. 0059. It is known in the art that when a file is downloaded, the requestor indicates to the server where the media file is to be delivered.); receiving an input to send information related to the obscured form of the media file, the visually distorted form of the media file, and data indicating the one or more actions required to restore the obscured form of the media file to the destination client device (if verified, the rights enforcement monitor receives usage rights for the input password from the access management server. Ellis Fig. 3, element 220 and para. 0059. Receiving appropriate usage rights based upon the entered password and personal data allows the rights enforcement monitor will decrypt and open the file for the end user. Fig. 3, element 225 and para. 0059.).
Ellis does not disclose: wherein the obscured media file is a visually distorted form of a media file; receiving an input to create the visually distorted form of the media file; receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the visually distorted form of the media file.
However, Kafri does disclose: wherein the obscured media file is a visually distorted form of a media file (the encoded grid outputted by the encoder from an original optical image. Kafri Figure 4B and 1:22–35 and 4:12–23. The encoded image is distorted from the original image. Kafri Figure 4B.); receiving an input to create the visually distorted form of the media file (the originating device encoder encodes the image based upon a specifically selected algorithm for the encryption. Kafri 3:50–59. The claim does not indicate what form of input is being received. The encoded image is visually distorted from the original image. Kafri figure 4B.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input at the client device to create a visually obscure form of a media file based upon the teachings of Kafri.  The motivation being to encode two-dimensional patterns and shapes for transmission of pictures in encrypted form. Kafri 1:6–19.
Ellis in view of Kafri does not disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the visually distorted form of the media file.
However, Krivorot does disclose: receiving data indicating one or more actions required to be measured or sensed by the destination client device to restore the visually distorted form of the media file (user specifies the conditions required for viewing the document prior to sending media content. Krivorot para. 0005.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving input regarding the obfuscation of the media file based upon the teachings of Krivorot.  The motivation being to be able for the sender and owner of the electronic content to control the obfuscation remotely. Krivorot para. 0078.
Regarding claim 23, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, wherein sensing or measuring the activity with the one or more components comprises sensing or measuring activity with one or more of a user input, microphone, camera, accelerometer, gyroscope, magnetometer, or global positioning circuitry (device determines user input when the end user enters the prompted password and personal data. Ellis Fig. 3, element 210 and para. 0059.).
 Regarding claim 24, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, wherein determining the one or more actions required to obtain the restored form of the media file comprises receiving one or more actions from a sender client device (sending user implements viewing restrictions prior to sending media content. Krivorot para. 0005.).
Regarding claim 27, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, wherein the obscured form of the media file comprises an encrypted form of the media file, and wherein the restored form of the media file comprises a decrypted form of the media file (the rights enforcement monitor 110 will receive usage rights for that password from the access management service 134 and then decrypt and open the file. Ellis Fig. 2 and para. 0059.).
Regarding claim 30, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, wherein receiving the input to create the obscured form of the media file comprises receiving the data indicating the one or more actions required to be measured or sensed by the destination client device to restore the obscured form of the media file (device determines when end user enters the requested information, then the rights enforcement monitor opens a secure SSL connection to verify end user. Ellis para. 0059.).  
Regarding claim 31, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, further comprising creating the obscured form of the media file by creating a distorted thumbnail of an image (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).

Claims 12, 20, 26, 32 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Krivorot in view of Bishop (US 2007/0188502 A1, published Aug. 16, 2007).
Regarding claim 12, Ellis in view of Kafri discloses the limitations of claim 1. Ellis in view of Kafri does not disclose: wherein outputting the obscured form of the media file comprises displaying an [animation] of the obscured form of the media file transforming to the restored form of the media file.
However, Krivorot does disclose: wherein outputting the obscured form of the media file comprises displaying an [animation] of the obscured form of the media file transforming to the restored form of the media file (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Kafri in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in an animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 20, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 19, wherein creating the distorted thumbnail of the image comprises displaying an [animation of the media file] transforming to the distorted thumbnail on a display of the client device (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Kafri in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 26, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22, wherein outputting the restored form of the media file comprises displaying [an animation] of the obscured form of the media file transforming to the restored form of the media file (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Kafri in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.
Regarding claim 32, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 31, wherein creating the distorted thumbnail of the image comprises displaying an [animation of the media file] transforming to the distorted thumbnail on a display (the content viewer displays the obfuscated image in miniature as compared to regular viewing size. Krivorot Fig. 6, element 600, and para .0083.).  
Ellis in view of Kafri in view of Krivorot does not disclose animation of media files. 
However, Bishop does disclose: displaying an animation of the media file transforming to the distorted thumbnail on a display of the client device (graphical rendering of a progressive morphing transition in a animating style from one image to another image. Bishop paras. 0007 and 0012.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with animating the transition between rendered images based upon the teachings of Bishop. The motivation being to morph electronic photographs in part to suppress a true photographic identity or content. Bishop para. 0008.

Claims 16, 25, 28 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Krivorot in view of Reuss.
Regarding claim 16, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 15. Ellis in view of Kafri in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone of the destination client device; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a rotation of the destination computing device to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a manipulation to be input across a length of a touch screen of the destination client device; a manipulation to be input in a particular pattern, shape, or picture with the touch screen of the destination client device; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera of the destination client device; or a determination that the client device is present at a particular location using global positioning circuitry of the destination client device.
However, Reuss does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone of the destination client device; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a rotation of the destination computing device to be measured by at least one of an accelerometer or a gyroscope of the destination client device; a manipulation to be input across a length of a touch screen of the destination client device; a manipulation to be input in a particular pattern, shape, or picture with the touch screen of the destination client device; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera of the destination client device; or a determination that the client device is present at a particular location using global positioning circuitry of the destination client device (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.
Regarding claim 25, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 24. Ellis in view of Kafri in view of Krivorot does not disclose: wherein determining the one or more actions comprises: determining a plurality of actions required to obtain the restored form of the media file; and determining a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file.
However, Reuss does disclose: wherein determining the one or more actions comprises: determining a plurality of actions required to obtain the restored form of the media file; and determining a predetermined order in which the plurality of actions must be performed to obtain the restored form of the media file (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.
Regarding claim 28, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22. Ellis in view of Kafri in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope; a rotation to be measured by at least one of an accelerometer or a gyroscope; a manipulation to be input across a length of a touch screen; a manipulation to be input in a particular pattern, shape, or picture with the touch screen; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera; or a determination of being at a particular location using global positioning circuitry.
However, Reuss does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises receiving data indicating at least one of: a predetermined word or phrase to be received at a microphone; an amount of movement corresponding to a predetermined number of steps or a particular activity to be measured by at least one of an accelerometer or a gyroscope; a rotation to be measured by at least one of an accelerometer or a gyroscope; a manipulation to be input across a length of a touch screen; a manipulation to be input in a particular pattern, shape, or picture with the touch screen; a manipulation input with a touch screen of the client device playing a particular game; an image, series of images, or video of at least one of a particular item or activity captured by a camera; or a determination of being at a particular location using global positioning circuitry (user validation is accomplished using a captured voice print matching or speech recognition of a password or PIN from a user prompt. Reuss para. 0018.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with receiving an audio verification at the user device based upon the teachings of Reuss. The motivation being protect information through user validation on a device which has limited means of input. Reuss para. 0017.  

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Kafri in view of Krivorot in view of Chan.
Regarding claim 29, Ellis in view of Kafri in view of Krivorot discloses the limitations of claim 22. Ellis in view of Kafri in view of Krivorot does not disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file; and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file.
However, Chan does disclose: wherein receiving the data indicating the one or more actions required to restore the obscured form of the media file comprises: receiving data indicating a plurality of actions required to restore the obscured form of the media file (a displayed object for a user to manipulate for user authentication is received and presented to the user. Chan para. 0034.); and receiving data indicating an order in which the plurality of actions must be performed to restore the obscured form of the media file (multiple objects may be displayed for manipulation with selections and gestures in a certain sequence. Chan para. 0038.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the part prior to the effective filing date of the claimed invention to modify the protection of transmissible electronic media objects using user passwords of Ellis with prompting user for a sequence of actions to achieve a restored version of content based upon the teachings of Chan. The motivation being to implement a security test that a human can easily discern whereas a computer typically cannot Chan para. 0005.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494